Citation Nr: 1302930	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-06 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from November 2001 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for a left knee disability and assigned a 10 percent disability rating effective May 1, 2005. The RO also granted service connection for lumbosacral spine disability and assigned a 10 percent rating effective September 10, 2005. 

In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is included in the claims folder. 

In November 2010 and February 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development. 

In the interim, the Veteran perfected an appeal for an increased rating for PTSD that was granted by the Appeals Management Center (AMC) in July 2012, awarding a 100 percent rating for PTSD effective May 1, 2005. That is a full grant of the increased PTSD rating sought on appeal, and that issue is no longer before the Board.

In a September 2012 decision, the Board denied an initial rating in excess of 10 percent for a femoral condyle osteochondral defect of the left knee, and an initial rating in excess of 10 percent for lumbosacral degenerative disc disease prior to July 15, 2008 and from January 8, 2011. The Board then awarded a 20 percent disability evaluation for lumbosacral degenerative disc disease from July 15, 2008 to January 7, 2011. The Board also remanded the TDIU claim so that the RO/AMC could readjudicate the claim with due considerations to the provisions outlined in Bradley v. Peake, 22 Vet. App. 280 (2008). See 75 Fed. Reg. 11230 (March 10, 2010). As a result, entitlement to a TDIU is the sole issue remaining on appeal before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012); 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1. The Veteran is service-connected and in receipt of a 100 percent evaluation for PTSD; also a 10 percent evaluation for left knee medial femoral condyle osteochondral defect; and a 10 percent evaluation for degenerative disc disease lumbosacral spine effective from September 10, 2005, a 20 percent evaluation from July 15, 2008, and a 10 percent evaluation from January 8, 2011; his combined service connected disability evaluation is 100 percent. 

2. The Veteran has a high school education with additional college level work, and occupational experience as a Veterans counselor and as a movie theater worker. 

3. The overall competent evidence does not show that the Veteran's service-connected disabilities, other than his PTSD, render him unable to secure or follow substantially gainful employment. 


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012); Bradley v. Peake, 22 Vet. App. 280 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm. Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007). However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2). The Supreme Court held that except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Herein, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed the notice elements. This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. That same letter notified him of how disability ratings and effective dates are assigned. See Dingess v. Nicholson, supra. The Veteran has not demonstrated any error in VCAA notice; therefore the presumption of prejudicial error as to such notice does not arise in this case. Sanders v. Nicholson, supra. The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim. The RO has obtained all identified and available service and post-service treatment records for the Veteran. During pendency of the claim, the Veteran reported receipt of disability benefits from the Social Security Administration (SSA), and then that SSA award letter and records used in the award determination were procured subsequent to the Board remand in February 2012. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits). In addition, the Veteran underwent several VA medical examinations between July 2007 to January 2011 to assess the severity of his service-connected disabilities, and to provide opinions as to his employability. The Board notes that most of these VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record. 

Those examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its several remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review. 

II. TDIU

The Veteran is service-connected and in receipt of 100 percent evaluation for PTSD; also a 10 percent evaluation for left knee medial femoral condyle otseochondral defect; and a 10 percent evaluation for degenerative disc disease lumbosacral spine effective from September 10, 2005, a 20 percent evaluation from July 15, 2008, and a 10 percent evaluation from January 8, 2011; his combined service-connected disability evaluation is 100 percent. 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2012).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

At this point regarding the Veteran's TDIU claim, it is imperative to point out that in June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), however, the Court determined that a separate total disability evaluation based on individual unemployability due to service-connected disorders rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Subsection 1114(s) of title 38, United States Code, requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC benefits provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  The Board notes that the Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250   (2010).  Thus, the Court in Bradley reasoned, it might benefit the Veteran to retain a rating based on individual unemployability, even where a 100 percent schedular rating has also been granted.

Consequently, the General Counsel took action to withdraw its prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999). 

Therefore, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating). 

In this case, the Veteran has a 100 percent rating for his service-connected PTSD for the entire period on appeal.  Accordingly, an award of a TDIU based on PTSD would result in duplicative payment, and the question before the Board is whether any of his other service-connected disabilities renders him unemployable.  


Analysis 

The Board has considered the evidence and concludes that it does not show that the Veteran's service-connected disabilities, other than his PTSD, render him unable to secure or follow substantially gainful employment.  Findings pertaining to the Veteran's service-connected disabilities other than PTSD were considered. 

In June 2007, the Veteran submitted his claim for TDIU (VA Form 21-8940).  He reported a high-school education and one year of college, and indicated that he had been enrolled at another college since August 2006.  He reported employment at a Veterans Center from August 2005 to February 2006, and at a (movie) theater from March to June 2006.  He also reported attempts at jobs in janitorial, college campus safety, and security fields from September 2006 through May 2007. 

At an October 2007 VA medical examination of the joints the Veteran complained of left knee and low back symptoms, including pain.  Range of motions studies showed some limitation of the left knee and the low back that was without neurological deficits.  The examiner opined that the Veteran was still employable given his orthopedic issues. 

In a July 2008 physical examination for Social Security Administration (SSA) benefits purposes the Veteran's complaints of back and knee pain were reported.  The diagnoses were: Arthralgia, lumbar, possible arthritis; and possible knee arthritis.  In July 2008 the SSA denied the Veteran benefits determining that his conditions, PTSD, back and knee pain disorders did not keep him from working. 

In February 2010, SSA records show that in February 2009 the Veteran was awarded benefits dating February 2006, with a primary diagnosis of anxiety related disorders and a secondary diagnosis of disorders of the back discogenic, degenerative.  It was mentioned that the decision reopened and revised a determination made in July 2008, and that the prior determination was based on partial information.  Several treating sources had indicated that the Veteran had a severe psychiatric condition imposing considerable functional limitations. 

In a January 2011 VA medical examination of the joints, the Veteran reported stiffness in his left knee with occasional pain, and pain in the small of his back with occasional radiation of pain into his right buttock.  The examination of the lumbar spine was normal.  The left knee revealed mild patella discomfort with compression, and some limitation of motion of flexion with pain.  The diagnoses were: Left knee chondromalacia; X-rays show a bone density over soft tissue medical to distal femur; normal lumbar X-ray.  The examiner commented that the Veteran's symptoms appeared stable, and he did not feel that his orthopedic issues would be a reason for long term unemployability, and he could perform desk work. 

In an April 2011 statement, a VA physician reported that the Veterans claims folder had not been available at the previous January 2011 VA examination of the joints.  It was stated that a review of the claims folder revealed no change in the diagnosis and an addendum was not necessary. 

The Veteran's service-connected left knee and back disorders, during the entire period of claim for TDIU have been separately rated as 10 percent and at most 20 percent, and do not meet the threshold criteria for consideration of TDIU.  Further, and most clearly, the most probative medical and other evidence of record does not establish the Veteran's impairment by virtue of these service-connected disabilities other than PTSD, are sufficient to render it impossible for him to follow a substantially gainful occupation. 

The record shows that the Veteran has a high school education and he has additional college level work.  Subsequent to his military service in Iraq, he has been employed as a Veteran's counselor as well as a theater worker. 

The Veteran has reported back and knee pain complaints, and there are clinical findings that reveal in the past at least he has had some limitation of motion of both the left knee and back.  However, the medical evidence does not show that the Veteran's back and knee disorders preclude his employability.  In fact, VA findings in the record specifically suggest that he is employable with sole consideration of his orthopedic back and knee disorders.  The Veteran has not offered any probative evidence tending to refute these VA examiner's unfavorable opinions, which, again, all come to the same conclusion that he is still employable when considering just these service-connected disabilities.

The SSA's determination regarding the Veteran's level of disability is relevant to his VA claim, including especially for a TDIU. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Ultimately, however, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  However, the Veteran was awarded SSA disability benefits due to his psychiatric disablement, not to be considered here for purposes of TDIU, and his orthopedic problems identified as disorders of the back, were listed as a secondary rather than a primary diagnosis. 

The Board acknowledges the lay statements and testimony by the Veteran that he believes he is unable to work due to his disabilities.  However, he is not competent to specify the degree of severity of his service-connected disabilities as this would constitute a medical conclusion based upon a medical analysis of his disabilities which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  In addition, the determination of whether the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment is a legal determination to be made by the adjudicator of the claim. 

Therefore, the Board cannot grant this TDIU claim because the preponderance of the evidence is unfavorable, meaning the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  There simply is insufficient evidence favorable to the claim to conclude the Veteran is incapable of obtaining and maintaining substantially gainful employment only due to his service-connected disabilities other than PTSD. 

Finally, the Board finds that referral to the Director of the VA Compensation and Pension (C&P) Service for possible approval of an extraschedular rating is not warranted in this case.  In this regard, if the required percentage requirements of 38 C.F.R. § 4.16(a) are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA C&P Service should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected disorders other than PTSD.  Although the Veteran has asserted that he cannot work because of his service-connected disabilities, the Board finds that the preponderance of the evidence overall does not support the Veteran's contentions when his PTSD is not considered.  Essentially, the preponderance of the evidence does not show that either the Veteran's service-connected left knee disability or his service-connected low back disability would render him unable to obtain and maintain any form of employment.  While the Veteran is noted to have some occupational impairments related to these two service-connected disabilities, the evidence of record does not support the contention that he is unable to work in any capacity whatsoever as the result of these specific disabilities, and the record does not support a claim of entitlement to TDIU on this basis.  


ORDER

A TDIU is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


